Title: To Alexander Hamilton from William Moore, 16 November 1799
From: Moore, William
To: Hamilton, Alexander


          
            Sir,
            New York Novr. 16th. 1799.
          
          Doctor Walter Buchanan, who will be the bearer of this, having expressed a desire to serve his country in the line of his profession, I take the liberty to recommend him to your attention and patronage, & to assure you that his opportunities for acquiring knowledge in his profession have been such, & such is my personal knowledge of his acquirements, that I have no hesitation in recommending him as fully competent to officiate as a Physician & Surgeon in the Army.
          With respect & esteem, I am, Your Obt. humbl. Sert.
          
            Wm. Moore
          
          Major Genl. Hamilton.
        